


EXHIBIT 10.16

 

BASE SALARY AND TARGET BONUS
FOR THE NAMED EXECUTIVE OFFICERS

 

The following table sets forth the current annual base salaries and target
bonuses of the Chief Executive Officer and the other named executive officers of
Zale Corporation (the “Company”).

 

Name

 

Base Salary

 

Target Bonus %

 

Theo Killion

 

$

800,000

 

100

%

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

Matthew W. Appel

 

$

470,000

 

75

%

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

Gil Hollander

 

$

495,000

 

75

%

Executive Vice President, Chief Sourcing and Supply Chain Officer

 

 

 

 

 

 

 

 

 

 

 

Richard Lennox

 

$

390,000

 

75

%

Executive Vice President and Chief Marketing Officer

 

 

 

 

 

 

For additional information regarding the compensation of the Company’s executive
officers, please refer to the information under the headings “Executive
Compensation” in the Company’s definitive Proxy Statement on Schedule 14A, as
filed with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------
